Choate, D. J.
This is a suit in personam for wages against the owners of the bark American Lloyd’s.
The libellant shipped in New York in July, 1874, on a voyage to Stet-tin and back to New York, as second mate. The libel alleges that while the vessel was in the port of Stettin, with the permission of the master, he went ashore at about 6 o’clock in the evening, to return tho next morning, and that while he was so absent on leave, and without notice to him, the vessel left the port, taking all his clothing and personal effects, arriving in New York about November 15,1874; that the libellant, being left entirely destitute, was obliged to seek other employment, and only arrived in New York within a few days before filing his libel, which was on the seventh day of June, 1880. Tho libellant claims four months’ wages up to the return of the vessel to New York, amounting to $150; and also, for his clothing and personal effects, $145. The defence is that the libellant was allowed to go ashore for an hour ; that he knew the vessel was expected to sail the next morning at 4 o’clock ; that the vessel was ready to sail at that time, but the master waited for the libellant, who had *598not returned, until 8 o’clock in tlie morning, the master having in the mean time gone ashore in search of libellant, without success; and that the libellant’s effects on board were not worth over $10.
The weight of the evidence is, I think, that the libellant knew that the vessel was to sail early in the morning, and that he had leave of absence only for an hour; that he was left behind by his own fault in not returning to the vessel, and the vessel waited for him several hours, at an increased expense for towage of $40; that the libellant had no such clothing and effects on board, either in amount or value, as represented in his libel; that one pair of boots belonging to him was taken by the mate on the return voyage, and accounted for to the ship at four dollars, which was their fair value; that as to the rest of the articles they were of little or no value, and were delivered at New York to a relative of libellant, whom he authorized to receive them. It also appeared that the libellant, though not in New York again till shortly before filing the libel, had been in Boston, Baltimore, and other American ports, and had a relative here with whom he corresponded about his clothing, but that he never made any claim for his wages until shortly before filing his libel. . There was due to the libellant up to the time he left the vessel $11.09.for wages. I am satisfied by the proof that he is not entitled to any wages after that time, and that he knew it. His laches creates a strong presumption against him, which is confirmed by the evidence. He was not treated as as a deserter, nor entered as such in the log; therefore his wages up to the time he left are not forfeited. He is entitled to $11.09 wages, and $4 received by the vessel for his boots; in all, $15.09. Ordinarily, costs are not denied in a case of wages, but where the seaman tacks on to a small claim for wages a large claim to which he is not entitled, the court will sometimes refuse costs. The Louisana, 4 Ffu>. Hep. 751, and cases cited. This libellant was not an ignorant seaman, but a person of considerable intelligence, and I think the case is a proper one in which to refuse costs.
Decree for libellant for $15.09, without costs to either party.